           Case 1:18-cv-07978-ALC Document 20 Filed 03/08/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
TNB USA INC.,                                                  :
                                                               :
                           Plaintiff,                          :
                                                               :
         - against -                                           :   Civ. No. 18 Civ. 7978 (ALC)
                                                               :
FEDERAL RESERVE BANK OF NEW YORK, :
                                                               :
                           Defendant.                          :
                                                               :
---------------------------------------------------------------X


                         NOTICE OF MOTION TO DISMISS
               BY DEFENDANT FEDERAL RESERVE BANK OF NEW YORK

        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, the

Federal Reserve Bank of New York hereby moves to dismiss the Complaint in this action

pursuant to Rule 12(b)(1) and Rule 12(b)(6) of the Federal Rules of Civil Procedure.



Dated: March 8, 2019                                 By:     /s/ Michele Kalstein
       New York, NY                                          Michele Kalstein
                                                             Federal Reserve Bank of New York
                                                             33 Liberty Street
                                                             New York, NY 10045
                                                             (212) 720-5056
                                                             Counsel for Defendant
                                                             Federal Reserve Bank of New York
